     Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 1 of 12 Page ID #:1




 1 Scott Alan Burroughs (SBN 235718)
      scott@donigerlawfirm.com
 2 Frank R. Trechsel (SBN 312199)
 3 ftrechsel@donigerlawfirm.com
      DONIGER / BURROUGHS
 4 603 Rose Avenue
 5 Venice, California 90291
      Telephone: (310) 590-1820
 6 Attorneys for Plaintiff
 7
 8
                          UNITED STATES DISTRICT COURT

 9
                        CENTRAL DISTRICT OF CALIFORNIA

10
      DR. ELLIOT MCGUCKEN, an                      Case No.:
11    individual,                                  COMPLAINT FOR:
12
      Plaintiff,                                    1. COPYRIGHT INFRINGEMENT
13
                                                    2. VICARIOUS AND/OR
14    v.                                               CONTRIBUTORY COPYRIGHT
                                                       INFRINGEMENT
15    KANTOR GALLERY, a California Art              3. VIOLATIONS OF THE
16    Gallery; KENNY SCHACHTER, an                     DIGITAL MILLENNIUM
      individual; ART.SY, INC., a Delaware             COPYRIGHT ACT 17 U.S.C.
17                                                     §1202
      Corporation; and DOES 1-10, inclusive,
18                                                     JURY TRIAL DEMANDED
      Defendants.
19
20
21
22
23
24
25
26
27
28
                                               1
                                         COMPLAINT
     Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 2 of 12 Page ID #:2




 1          Plaintiff, Dr. Elliot McGucken (“McGucken”) by and through his undersigned
 2 attorneys, hereby prays to this honorable Court for relief based on the following:
 3                             JURISDICTION AND VENUE
 4          1.   This action arises under the Copyright Act of 1976, Title 17 U.S.C., §
 5 101 et seq.
 6          2.   This Court has federal question jurisdiction under 28 U.S.C. § 1331 and
 7 1338 (a) and (b).
 8          3.   Venue in this judicial district is proper under 28 U.S.C. § 1391© and
 9 1400(a) in that this is the judicial district in which a substantial part of the acts and
10 omissions giving rise to the claims occurred.
11                                        PARTIES
12          4.   McGucken is an individual residing in Los Angeles County.
13          5.   Plaintiff is informed and believes and thereon alleges that Defendant
14 KANTOR GALLERY (“KANTOR”) is a Los Angeles based art gallery with its
15 principal place of business located at 9663 Santa Monica Boulevard, Suite 799,
16 Beverly Hills, CA 90210, and is doing business in the State of California.
17          6.   Plaintiff is informed and believes and thereon alleges that Defendant
18 KENNY SCHACHTER (“SCHACHTER”) is an individual residing in Los Angeles
19 County.
20          7.   Plaintiff is informed and believes and thereon alleges that Defendant
21 ART.SY, INC. a Delaware Corporation, with a principal place of business at 401
22 Broadway 26th Floor, New York, New York, 10013, conducting business in the State
23 of California through its website www.artsy.net.
24          8.   Defendants DOES 1 through 10, inclusive, are other parties not yet
25 identified who have infringed Plaintiff’s copyrights, have contributed to the
26 infringement of Plaintiff’s copyrights, or have engaged in one or more of the
27 wrongful practices alleged herein. The true names, whether corporate, individual or
28
                                               2
                                           COMPLAINT
     Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 3 of 12 Page ID #:3




 1 otherwise, of Defendants 1 through 10, inclusive, are presently unknown to Plaintiff,
 2 who therefore sues said Defendants by such fictitious names, and will seek leave to
 3 amend this Complaint to show their true names and capacities when same have been
 4 ascertained.
 5          9.    Plaintiff is informed and believes and thereon alleges that at all times
 6 relevant hereto each of the Defendants was the agent, affiliate, officer, director,
 7 manager, principal, alter-ego, and/or employee of the remaining Defendants and was
 8 at all times acting within the scope of such agency, affiliation, alter-ego relationship
 9 and/or employment; and actively participated in or subsequently ratified and adopted,
10 or both, each and all of the acts or conduct alleged, with full knowledge of all the
11 facts and circumstances, including, but not limited to, full knowledge of each and
12 every violation of Plaintiff’s rights and the damages to Plaintiff proximately caused
13 thereby.
14                CLAIMS RELATED TO MCGUCKEN’S PHOTOGRAPH
15         10.    McGucken created and owns an original photograph (“Subject
16 Photograph”) that was published before the infringement at issue.
17         11.    Plaintiff has registered the Subject Photograph with the United States
18 Copyright Office under registration number VA0002121720 and has complied with
19 all necessary formalities.
20          12.   Plaintiff’s investigation revealed that Defendants published and hosted
21 posts on their website(s) and exhibit(s) in their gallery(ies) that incorporated
22 unauthorized copies of the Subject Photograph (the “Subject Uses”).
23          13.   On May 22, 2019, Plaintiff sent cease and desist letters to Defendants
24 providing notice of the infringement and requesting Defendants take down the
25 Subject Photograph and discontinue the Subject Uses.
26
27
28
                                                 3
                                             COMPLAINT
     Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 4 of 12 Page ID #:4




 1          14.   The Subject Uses are derivative works of the Subject Photograph with a
 2 silhouette figure imposed over the Subject Photograph. The Subject Uses are not
 3 transformative and do not constitute “fair use.”
 4          15.   True and correct representations of the Subject Photograph and the
 5 corresponding unauthorized uses of said photograph from the Subject Uses are
 6 attached hereto in Exhibit A. These examples reflect a non-exhaustive series of uses
 7 through which Defendants published and displayed the Subject Photograph without
 8 authorization.
 9         16.    Plaintiff is informed and believes and thereon alleges that Defendants,
10 and each of them, posted, hosted, displayed and distributed the Subject Photograph
11 without Plaintiff’s permission.
12                              FIRST CLAIM FOR RELIEF
13                 (For Copyright Infringement – Against all Defendants, and Each)
14          17.   Plaintiff repeats, re-alleges, and incorporates herein by reference as
15 though fully set forth, the allegations contained in the preceding paragraphs of this
16 Complaint.
17          18.   Plaintiff is informed and believes and thereon alleges that Defendants,
18 and each of them, had access to the Subject Photograph, including, without
19 limitation, through (a) viewing the Subject Photograph on Plaintiff’s website, (b)
20 viewing Subject Photograph online, and (c) viewing Subject Photograph through a
21 third party. Plaintiff further alleges that the identical nature of the copying establishes
22 access.
23          19.   Plaintiff is informed and believes and thereon alleges that Defendants,
24 and each of them, used and distributed images that were unauthorized copies of the
25 Subject Photograph and exploited said photography online and in gallery exhibits.
26          20.   Plaintiff is informed and believes and thereon alleges that Defendants,
27 and each of them, infringed Plaintiff’s copyrights by creating infringing derivative
28
                                                 4
                                            COMPLAINT
     Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 5 of 12 Page ID #:5




 1 works from the Subject Photograph and by publishing and displaying the infringing
 2 material to the public, including without limitation, through their website(s) or
 3 elsewhere.
 4          21.     Plaintiff is informed and believes and thereon alleges that Defendants,
 5 and each of them, infringed Plaintiff’s rights by copying the Subject Photograph
 6 without Plaintiff’s authorization or consent.
 7          22.     Due to Defendants’, and each of their, acts of infringement, Plaintiff has
 8 suffered general and special damages in an amount to be established at trial.
 9          23.     Due to Defendants’ acts of copyright infringement as alleged herein,
10 Defendants, and each of them, have obtained direct and indirect profits they would
11 not otherwise have realized but for their infringement of Plaintiff’s rights in the
12 Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
13 profits directly and indirectly attributable to Defendants’ infringement of Plaintiff’s
14 rights in the Subject Photograph in an amount to be established at trial.
15          24.     Plaintiff is informed and believes and thereon alleges that Defendants,
16 and each of them, have committed acts of copyright infringement, as alleged above,
17 which were willful, intentional and malicious, which further subjects Defendants, and
18 each of them, to liability for statutory damages under Section 504©(2) of the
19 Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
20 per infringement and/or a preclusion from asserting certain equitable and other
21 defenses.
22                               SECOND CLAIM FOR RELIEF
23                (For Vicarious and/or Contributory Copyright Infringement – Against all
24                                      Defendants, and Each)
25          25.     Plaintiff repeats, re-alleges, and incorporates herein by reference as
26 though fully set forth, the allegations contained in the preceding paragraphs of this
27 Complaint.
28
                                                   5
                                               COMPLAINT
     Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 6 of 12 Page ID #:6




 1          26.   Plaintiff is informed and believes and thereon alleges that Defendants
 2 knowingly induced, participated in, aided and abetted in and profited from the illegal
 3 reproduction and distribution of the Subject Photograph as alleged hereinabove. Such
 4 conduct included, without limitation, publishing photographs obtained from third
 5 parties that Defendants knew, or should have known, were not authorized to be
 6 published by Defendants.
 7          27.   Plaintiff is informed and believes and thereon alleges that Defendants,
 8 and each of them, are vicariously liable for the infringement alleged herein because
 9 they had the right and ability to supervise the infringing conduct and because they
10 had a direct financial interest in the infringing conduct. Specifically, Defendants, and
11 each of them, received revenue in connection with the posts that incorporated the
12 unauthorized copies of the Subject Photograph, and were able to supervise the
13 publication of said posts or exhibits.
14          28.   By reason of the Defendants’, and each of their, acts of contributory and
15 vicarious infringement as alleged above, Plaintiff has suffered and will continue to
16 suffer substantial damages to their business in an amount to be established at trial, as
17 well as additional general and special damages in an amount to be established at trial.
18          29.   Due to Defendants’ acts of copyright infringement as alleged herein,
19 Defendants, and each of them, have obtained direct and indirect profits they would
20 not otherwise have realized but for their infringement of Plaintiff’s rights in the
21 Subject Photograph. As such, Plaintiff is entitled to disgorgement of Defendants’
22 profits directly and indirectly attributable to Defendants’ infringement of their rights
23 in the Subject Photograph, in an amount to be established at trial.
24          30.   Plaintiff is informed and believes and thereon alleges that Defendants,
25 and each of them, have committed acts of copyright infringement, as alleged above,
26 which were willful, intentional and malicious, which further subjects Defendants, and
27 each of them, to liability for statutory damages under Section 504©(2) of the
28
                                                6
                                            COMPLAINT
     Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 7 of 12 Page ID #:7




 1 Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
 2 per infringement and/or a preclusion from asserting certain equitable and other
 3 defenses.
 4                              THIRD CLAIM FOR RELIEF
 5    (For Violations of the Digital Millennium Copyright Act (17 U.S.C. §1202 – Against
 6                                 all Defendants, and Each))
 7          31.   Plaintiff repeats, re-alleges, and incorporates herein by reference as
 8 though fully set forth, the allegations contained in the preceding paragraphs of this
 9 Complaint.
10          32.   Plaintiff’s photography was routinely published with attribution, credit,
11 and other copyright management information. His name, the title of the publication,
12 and other indicia of authorship would be visible on his work.
13          33.   The Subject Photograph was shown in a group exhibition in 2013 and a
14 print of which was made to display in the Santa Monica UCLA Medical building.
15          34.   Plaintiff is informed and believes and thereon alleges that Defendants,
16 and each of them, removed Plaintiff’s copyright management information, as
17 described above, from the Subject Photograph, and/or added false copyright
18 management information to the Subject Photograph, before publishing same.
19          35.   The aforementioned facts constitute “copyright management
20 information” as that phrase is defined in 17 U.S.C. § 1202(c) and is false.
21          36.   When Defendants published the Subject Photograph, they knowingly
22 provided and/or distributed false copyright management information in violation of
23 17 U.S.C. § 1202(a).
24          37.   As a result of the foregoing, Plaintiff has been damaged and may recover
25 those damages as well as Defendants’ profits, and/or statutory damages, and
26 attorneys’ fees under the Digital Millennium Copyright Act.
27
28
                                                 7
                                            COMPLAINT
     Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 8 of 12 Page ID #:8




 1                                  PRAYER FOR RELIEF

 2          Wherefore, Plaintiff prays for judgment as follows:

 3                            Against all Defendants, and Each:

 4            With Respect to Each Claim for Relief:

 5             a. That Defendants, and each of them, as well as their employees, agents,

 6                or anyone acting in concert with them, be enjoined from infringing

 7                Plaintiff’s copyrights in the Subject Photograph, including without

 8                limitation an order requiring Defendants, and each of them, to remove

 9                any content incorporating, in whole or in part, the Subject Photograph

10                from any print, web, publication, or gallery owned, operated, or

11                controlled by any Defendant.

12             b. That Plaintiff be awarded all profits of Defendants, and each of them,

13                plus all losses of Plaintiff, plus any other monetary advantage gained by

14                the Defendants, and each of them, through their infringement, the exact

15                sum to be proven at the time of trial, and, to the extent available,
16                statutory damages as available under the 17 U.S.C. § 504 and other
17                applicable law.
18             c. That a constructive trust be entered over any revenues or other proceeds
19                realized by Defendants, and each of them, through their infringement of
20                Plaintiff’s intellectual property rights;
21             d. That Plaintiff be awarded his attorneys’ fees as available under the
22                Copyright Act U.S.C. § 505 et seq.;
23             e. That Plaintiff be awarded their costs and fees under the above statutes;
24             f. That Plaintiff be awarded statutory and enhanced damages under the
25                statutes set forth above;
26             g. That Plaintiff be awarded pre-judgment interest as allowed by law;
27             h. That Plaintiff be awarded the costs of this action; and
28
                                                  8
                                              COMPLAINT
     Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 9 of 12 Page ID #:9




 1             i. That Plaintiff be awarded such further legal and equitable relief as the

 2                Court deems proper.

 3          Plaintiff demands a jury trial on all issues so triable pursuant to Fed. R. Civ. P.
               th
 4 38 and the 7 Amendment to the United States Constitution.
 5                                                    Respectfully submitted,

 6
 7 Dated: June 3, 2021                    By:         /s/ Scott Alan Burroughs
                                                      Scott Alan Burroughs, Esq.
 8                                                    Frank R. Trechsel, Esq.
 9                                                    DONIGER / BURROUGHS
                                                      Attorneys for Plaintiff
10                                                    Dr. Elliot McGucken
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  9
                                             COMPLAINT
 Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 10 of 12 Page ID #:10




 1
                                     Exhibit A
 2
                                       Image
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27                                 Offending Use
28
                                         10
                                      COMPLAINT
 Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 11 of 12 Page ID #:11




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         11
                                      COMPLAINT
 Case 2:21-cv-04593-KS Document 1 Filed 06/03/21 Page 12 of 12 Page ID #:12




 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         12
                                      COMPLAINT
